Title: From Thomas Jefferson to Steuben, 19 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond January 19th 1781

A warrant was yesterday made out for Mr. Harrison for two hundred thousand Dollars and I shall take the first opportun[ity] of informing him that the money is in readiness. This is in consequence of your requisition communicated by Major Walker. Dr. Evans the Bearer of your Letter will receive from the Gentleman  who has the care of our Medicine whatever articles can be furnished from that Stock. It is a very imperfect Collection. Immediately on receiving the communication from you by Major Walker that you would wish such a Person as you therein described to be with you, I laid it before the Council. We concluded to propose to Mr. Walker (late one of our Delegates) to accept of this Office. Having once been a member of the Council he is not unacquainted with our Arrangements. I sent to him by express and shall hope an answer very shortly. I sincerely wish he may consent to undertake it as I am satisfied he can save you much Trouble. Should he decline it I apprehend it not easy to find another who will be of real use to you. None of the militia with Genl. Weedon (except from the Counties of Rockbridge, Augusta, Rockingham, and Shenandoah) were of the Counties intended to be kept in the Field. I thought it necessary to mention this Circumstance to you as you might perhaps think proper to discharge them before they join Genl. Nelson. I have the Honour to be with great Respect and esteem, Sir, Your mo: obt. & mo: hble Sevt.,

T.J.

